DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/29/2022.  As directed by the amendment: claims 121, 122, 128, 135, 141 and 142 have been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 121, 122, 125-130, 135-137, 139, 141, 142, 145 and 150-153 are presently pending in this application, and currently examined in the Office Action.

Claim Objections
Claim 151 is objected to because of the following informalities: the limitation of “an epidural catheter” is listed twice, once on line 3 and then again on line 4.  Appropriate correction is required.
Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 121, 125-127, 129, 130, 135-137, 139 and 150-153 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (US PG Pub. 2001/0010016), hereinafter Modak.
Regarding claim 121, Modak discloses a method of producing an antimicrobial polymer comprising contacting an aliphatic polyether polyurethane with a solution comprising a first lower alcohol and minocycline or rifampin for an amount of time sufficient to impregnate the minocycline or rifampin in the aliphatic polyether polyurethane; wherein the solution does not contain a penetrating agent or an alkalizing agent; and substantially drying the aliphatic polyether polyurethane ([0034], Lines 1-17, 27-28; [0038]; [0039]; [0041], Lines 1-4; [0046] & claims 7 and 17).
Regarding claims 125-127, Modak discloses the method of claim 121, wherein the lower alcohol is a C1-6 alcohol, specifically methanol ([0038] & [0039]).
Regarding claims 129 and 130, Modak discloses the method of claim 121, further comprising, subsequent to the impregnation step (as disclosed in claim 121), coating substantially all of the external surface of the aliphatic polyether polyurethane with a second solution comprising: a second lower alcohol, a second organic solvent, and an additional therapeutic compound ([0042] & [0062], Last 5 Lines).
Regarding claims 135-137, Modak discloses the method of claim 129, wherein the second lower alcohol is a C1-6 alcohol, specifically methanol ([0062], Last 5 Lines).
Regarding claim 139, Modak discloses the method of claim 129, wherein the additional therapeutic compound is a second antimicrobial agent ([0042]; [0062], Last 5 Lines & [0063]).
Regarding claims 150-153, Modak discloses the method of claim 121, wherein the aliphatic polyether urethane polymer is comprised in a medical device or a catheter, specifically an endotracheal tube, a vascular catheter, a urinary catheter, a biliary stent, a central nervous system catheter, a prosthetic valve, and/or a medical implant, more specifically a central venous vascular catheter, and/or a peripheral venous vascular catheter ([0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Modak as applied to claim 121 above, and in view of Darouiche et al. (US Patent No. 5,624,704), hereinafter Darouiche.
Regarding claim 122, Modak discloses the method of claim 121, wherein the solution comprises minocycline or rifampin, but does not specifically disclose the solution comprises both minocycline and rifampin.
	However, Darouiche teaches a method of producing an antimicrobial polymer, in the same field of endeavor, wherein the solution comprises both minocycline and rifampin; including both components allow for a polymer which can protect against a wide range of bacteria and organisms (Column 2, Lines 20-30; Column 5, Lines 25-47 & Column 6, Lines5-6).
In view of the teachings of Darouiche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the solution, of the method of Modak, to comprise both minocycline and rifampin, in order to allow the antimicrobial polymer to protect against a wide range of bacteria and organisms.
Claims 141 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Modak as applied to claim 129 above, and in view of Tochterman et al. (US PG Pub. 2011/0073036), hereinafter Tochterman.
Regarding claims 141 and 142, Modak discloses the method of claim 129, but does not specifically disclose the additional therapeutic agent, in the second solution, is a platelet inhibitor, specifically dipyridamole.
	However, Tochterman teaches a medical device which has a coating comprising a platelet inhibitor, specifically dipyridamole ([0043]).
	In view of the teachings of Tochterman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the additional therapeutic agent, in the second solution, to be a platelet inhibitor, specifically dipyridamole, since the use of such therapeutic agents in coatings of medical devices are known in the art, and would aid in preventing platelet adhesion, thereby inhibiting clot formation which could lead to embolisms and/or strokes.
Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Modak.
Regarding claim 145, Modak discloses the method of claim 129, wherein said coating has a polymer ([0042], Line 7), and it is stated that suitable hydrophilic polymers include Tecoflex™  93A and Tecothane™ ([0034], Lines 17-30 – it is to be noted it is well known in the art that Tecoflex/Tecothane have A and/or D durometer).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the polymer of said coating to be an A and/or D durometer polyurethane, such as Tecoflex/Tecothane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Claims 121, 122, 125-128 and 150-153 are rejected under 35 U.S.C. 103 as being unpatentable over Darouiche in view of Modak.
Regarding claims 121, 122 and 128, Darouiche discloses a method of producing an antimicrobial polymer comprising contacting a polyurethane with a solution, wherein the solution consists of a first lower alcohol, minocycline and rifampin, for an amount of time sufficient to impregnate the minocycline and rifampin in the polyurethane; wherein the solution does not contain a penetrating agent or an alkalizing agent; and substantially drying the polyurethane (Column 2, Lines 20-30 & Column 9, Lines 15-17); but does not specifically disclose the polyurethane is an aliphatic polyether polyurethane.
	However, Modak teaches a method of producing an antimicrobial polymer, in the same field of endeavor, wherein the polymer is an aliphatic polyether polyurethane ([0034]). 
In view of the teachings Modak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the polyurethane, of the method of producing an antimicrobial polymer of Darouiche, to be an aliphatic polyether polyurethane, since this is a known type of polyurethane used in the art of  producing antimicrobial polymers, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claims 125-127, Darouiche in view of Modak disclose the method of claim 121, wherein Darouiche further teaches the lower alcohol is a C1-6 alcohol, specifically methanol (Darouiche: Column 2, Lines 20-30).
Regarding claims 150-153, Darouiche in view of Modak disclose the method of claim 121, wherein Darouiche further teaches the aliphatic polyether urethane polymer is comprised in a medical device, specifically a medical implant, a prosthetic valve, or a catheter, specifically a urinary catheter, a peritoneal catheter, a vascular catheter, more specifically, a central venous catheter, an arterial line, a pulmonary artery catheter, and a peripheral venous catheter (Darouiche: Column 6, Lines 56-67).

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. Applicant argues the rejection of independent claim 121 as being unpatentable over the prior art of Modak stating that the prior art teaches triclosan and silver compound impregnated into a polymer, and that minocycline and rifampin are only mentioned once, in a “generic fashion”, as being added to the medical device, however “does not provide an indication as to how the compounds should  be added”; and therefore, Modak does not teach the limitations set forth in independent claim 121, as currently amended, specifically that the solution comprises a first lower alcohol and minocycline or rifampin.  Examiner respectfully disagrees with Applicant’s assertion.  Modak teaches a solution, which can be used to impregnate a polyurethane, comprising a lower alcohol, i.e. methanol/ethanol, and antibiotic and/or antimicrobial agents, for example minocycline or rifampin, among others, and wherein the solution does not contain a penetrating agent or an alkalizing agent ([0034], Lines 1-17, 27-28; [0038]; [0039]; [0041], Lines 1-4; [0046] & claims 7 and 17).  It is to be noted that claims 7 and 17 set forth an anti-infective medical article, and a method of preparing said anti-infective medical article, respectively, which include the steps of “exposing a polymer-containing medical article, for an effective period of time, to a treatment solution…wherein the treatment solution and medical article do not contain chlorhexidine or a chlorhexidine salt” (part of claims 1 and 11), “wherein the treatment solution further comprises an additional anti-microbial” (part of claims 1 and 14), and wherein the additional anti-microbial agent is selected from a group which includes minocycline and rifampin.  Hence, Modak clearly teaches the solution of a lower alcohol and minocycline or rifampin impregnate the polymer. 
Applicant further goes on to argue that Modak “extensively discusses” the use of THF to swell a polymer as a penetrating agent, and therefore would not read on the claims.  Again, Examiner respectfully disagrees with Applicant’s assertion. Though Modak states, in paragraph [0038], that the “impregnating solution” contains one or more solvents which are capable of swelling the polymeric medical article, further in the same paragraph, it is also clearly stated that suitable solvents include methanol, ethanol and/or a “reagent alcohol” (defined as “containing essentially 5% v/v methanol, 5% v/v isopropanol, and 90% v/v ethanol), in addition to THF.  Furthermore, paragraph [0039] lists possible percentages of solvents in the solution, many of which only comprise lower alcohol(s) and sometimes water, for example: 95% ethanol/5% water; 95% reagent alcohol/5% water; 70% ethanol/30% water; 70% reagent alcohol/30% water; 50% ethanol/50% water; 50% reagent alcohol/50% water; 100% ethanol or 100% reagent alcohol. Hence, Modak clearly teaches having an impregnating solution that comprises a lower alcohol and no penetrating or alkalizing agents. Therefore, the rejection of independent claim 121, and those claims that depend from it, as being unpatentable over the prior art of Modak is/are deemed to be proper, since all the limitations set forth in the claim(s) are taught; and thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774